Opinion by
Kephakt, J.,
From a careful review of the evidence in thi^ case, the facts as narrated by the court below, in its opinion overruling the motion for judgment n. o. v., are well founded on inferences fairly deducible from the plaintiff’s testimony. The rule of law that a person driving a vehicle, *503in attempting to cross a street car track, must look for approaching cars before he commits his carriage to the act of crossing, was observed by the plaintiff in this case. He says that Ms motor truck was stopped within two feet of the path of the car when he made his first and only observation that could be made. He and Ms witness testified that no car was then in sight. It was no neglect of duty to start Ms car on low gear, at a speed of two miles an hour, to cross the track obliquely, and reach the narrow road on the opposite side. While he was in the act of crossing, as his front wheel was on the track, he noticed defendant’s car three hundred feet away. His car traveled twenty-seven feet when it was struck by the approaching car. There was ample evidence of the defendant’s negligence in running the car at a high rate of speed, and in not placing it under control, to submit the case to the jury. The defendant, for a distance of from four to five hundred feet, had an opportunity to observe the position of the motor truck, and to bring the car under control, thereby preventing the collision. We appreciate the force of appellant’s argument, but it must not be forgotten that the evidence was contradictory both as to the location of the motor truck and as to whether any observation was made and the speed of the car. The court could not, as a matter of law, say that the plaintiff was guilty of negligence, or that his witnesses were not to be believed. The position of his truck, standing two feet from the path of the car when he made his observation, was sufficiently close for the jury to say that an inspection at this point was an inspection made before being committed to the act of crossing: Cathcart v. Philadelphia Rapid T. Co., 62 Pa. Superior Ct. 215; Klingmann v. Pgh. Rys. Co., 252 Pa. 12.
The judgment of the court below is affirmed.